Per Curiam.

Perhaps there is no subject where - in the doctrine is more nice than on what will maintain the action of assumpsit, for money had and received. It is obvious, however, that since Lord Mansfield came into the presidency of the King’s Bench, in 1756, this action has been continually extending. “ I am,” says that great luminary of English jurisprudence, in the case of Totuers v. Barret * “lama great friend to the action of money had and received. It is a very beneficial action, and founded on the principles of eternal jus tice. ” Since his time, the later the decision the more liberal is the extent given to this beneficial action.
The merits of this cause have been fairly and fully tried under a count of this nature.
It seems agreed, that if a special count was added to the declaration with the evidence adduced, the plaintiff would recover. Perhaps it may be carrying the principle of this action further than hitherto done in this Court. But the Court consider, upon general principles, that the count for money had and received is supported by the evidence. If some doubt had remained of this, the consideration that ample justice had been done between the parties, would after verdict in this case, justify the Court in discharging the rule.
Rule discharged. Verdict affirmed.